Citation Nr: 1630920	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cicatricial pemphigoid (CP), to include as secondary to radiation and/or chemical exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Navy from April 1968 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2014, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.   

In November 2014, the Board remanded the matters of entitlement to service connection for cicatricial pemphigoid and tinnitus for additional development.  In an October 2015 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for CP due to his exposure to radiation and chemicals during service.  Specifically, the Veteran contends that his job as a weapons handler on the USS Ticonderoga in 1968, the USS Nimitz in 1972 through 1974 and the USS Saratoga in 1982, exposed him to radiation/chemicals which resulted in the development of his CP.  See October 2007 VA Form 21-4138.
In November 2014, the Board remanded the matter to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in May 2015 where the examiner noted the Veteran's CP diagnosis.  The examiner opined that it was less likely than not that the Veteran's CP was incurred in or caused by service.  The examiner reasoned that CP is an autosomal disorder which affects oral cavities, skin and mucus membranes.  The examiner stated that there was no definite correlation with chemical exposure noted in literature review and that the Veteran was only treated for tinea during service. 

The Board finds that in the rationale for his conclusions the May 2015 examiner applied a higher standard of proof than is required in offering requested nexus opinions and analysis of the evidence of record.  A Veteran need only show that a causal relationship between service and current disability is "at least as likely as not," while the examiner appears to have sought "conclusive" evidence on the question in stating that "there was no definite correlation" between the Veteran's CP and the alleged in-service chemical exposure.  The AO did not comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is necessary to obtain an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the May 2015 VA examiner (or suitable substitute if that medical professional is not available) regarding the Veteran's claim.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as the following:


Whether it is at least as likely as not (50 percent probability or greater) that there is a correlation between the Veteran's CP and the chemical exposure alleged by the Veteran.  A complete rationale for the opinion is requested.  

The May 2015 examination report is being returned since the examiner's rationale stated that "there was no definite correlation with chemical exposure noted in literature review."  However, the standard for service connection cases is "at least as likely as not," and not "definite or conclusive."

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner's attention is also directed to a July 2008 letter from Dr. V.L. which states that she has treated the Veteran for CP, a chronic autoimmune blistering disorder.  She states that "[t]he pathophysiologic mechanisms of [CP] are not completely understood, but a defect exists in immunoregulation."  "There are different hypotheses about triggers, but no definite causes in most patients."  

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




